CONCURRING OPINION
Rao, Chief Judge:
While I participated affirmatively in the decision of Judge Ford in the case of United Merchandising Corp. and Frank P. Dow Co., Inc. v. United States, 42 Cust. Ct. 396, Abstract 63100, and I am of opinion still that a pump such as the kind here involved ought not to be considered a machine for tariff purposes, I am, nevertheless, constrained to concur in the conclusion reached by Judge Nichols in the instant case. I arrive at this seemingly inconsistent position by reason of what I believe to be the tenor and implications of the decisions of our appellate court in the cases of United States v. IDL Mfg. & Sales Corp., 48 CCPA 17, C.A.D. 756; Nord Light, Inc. v. United States, 49 CCPA 12, C.A.D. 786; and The Durst Mfg. Co., Inc. v. United States, 50 CCPA 56, C.A.D. 820, all of which were rendered after United Merchandising Oorp., supra.
I appreciate that our appellate court was disinclined in the cited cases to formulate a judicial definition of the term “machine” which would be determinative in all instances, but, instead, relied upon a common meaning to be ascertained and derived from the facts in each case, United States v. IDL Mfg. & Sales Corp., supra. I am also aware of that court’s approval in the Nord Light case, supra, of the following definition as an acceptable common meaning:
A device which may be either simple or complex, whose function is to increase the intensity of an applied force, or to change its direction or to change one form of motion or energy into another.
Literally speaking, the pump in issue would fall within the foregoing definition since, in operation, the force which is applied in the downward stroke of the handle pushes the air, which entered the pump when the handle was raised, through the hose and into the article to which the hose is attached. In the sense that the air is caused to move and proceeds through the hose at a greater rate of speed than is exerted upon the handle of the pump to inflate a bicycle tire, it can be said of the pump in issue that it transmits and modifies both force and motion “so as to produce some given effect or to do some desired kind of work.” Vide the definition of machine quoted from Webster’s New International Dictionary in IDL Mfg. & Sales Corp., supra.
Careful analysis of the rationale of the decisions of the Court of Customs and Patent Appeals in the cases cited, supra, convinces me of that court’s liberal interpretation of the term “machine” for tariff purposes, and I believe that we are implementing that approach in *299holding the instant pump to be a machine within the purview of paragraph 372, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108.